Per Curiam. This was trover brought by the plaintiff in error against the defendant in error, to recover for the value of a piano. Verdict and judgment in the court below for the defendant. The plaintiff appealed to this court. Without stopping to rehearse the evidence, it is sufficient to say that the verdict was, in our judgment, wholly unwarranted by the evidence. The testimony showed beyond per-ad ven ture, that the piano was the property of plaintiff Morris; that it had been sent out of the State by the defendant; that a proper demand'for its return was made by the plaintiff on the defendant before suit brought, and a refusal by the defendant to comply therewith. The only evidence tending in the slightest degree to conflict with the plaintiff’s proof of ownership, was that ’one Marsh, in whose possession the piano was at the time of its being taken on a distress warrant for rent due from him to the defendant, represented that the instrument belonged to him and his wife. But such representations were wholly unknown to the plaintiff, and the court properly told the jury they were not proof of ownership as against .the plaintiff. , The verdict, being manifestly against the evidence as well as the instructions of the court, the judgment is reversed and the cause remanded for a new trial. Beversed and remanded.